DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed November 27, 2020 is acknowledged.  Claims 1 and 6 are pending in the application.  Claims 2-5 and 7 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “wherein after baking, from about 4% to about 8.5% more moisture is retained in the bakery product compared to a prior art regularly baked 
SEE ALSO claim 6 and the recitation of “wherein after baking, from about 4% to about 8.5% more moisture is retained in the bakery product compared to a prior art regularly baked product” in step e and “wherein after microwave cooking, from about 4% to about 8% more moisture is retained in the microwaved bakery product compared to a prior art microwaved bakery product” in step g.  The instant specification makes no mention of the range of about 4% to about 8.5% moisture retention in the bakery product after baking and about 4% to about 8% moisture retention in the bakery product after microwaving in the invention.  Additionally, the examples of the specification teach about 8% (Examples 1 and 2) or about 3% (Example 3) more moisture retention in the bread or sandwich bun than in the prior art product, however, these values appear to have been calculated based on the weight loss (vs. moisture retained as presently claimed) from various stages of production.  No moisture retention/retained values have been provided in the tables (see P11-P18 and Tables 2, 3, and 5).  Thus, the specification fails to teach the entire ranges of from about 4 to about 8.5% or from about 4% to about 8% more moisture retention after baking or microwaving, respectively, for every type of bakery product.
Applicant is reminded that with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" 
Applicant is also reminded the failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites “wherein after baking, from about 4% to about 8.5% more moisture is retained in the bakery product compared to a prior art regularly baked product” in step e.  It is unclear exactly what is encompassed by the prior art regularly baked product (i.e., ingredients, preparation steps, etc.) and how the moisture retention of the prior art regularly baked product is compared to that of the bakery product of the claimed invention.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 6 and the recitation of “wherein after baking, from about 4% to about 8.5% more moisture is retained in the bakery product compared to a prior art regularly baked product” in step e and “wherein after microwave cooking, from about 4% to about 8% more moisture is retained in the microwaved bakery product compared to a prior art microwaved bakery product” in step g as it is unclear exactly what is encompassed by the prior art regularly baked product and prior art microwaved bakery product (i.e., ingredients, preparation steps, etc.) and how the moisture retention of the prior art regularly baked product and the prior art microwaved bakery product are compared to that of the bakery product and the microwaved bakery product, respectively, of the claimed invention.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”).
With respect to claims 1 and 6, Burger 
Burger does not expressly disclose about 4% to about 8.5% more moisture is retained in the bakery product compared to a prior art regularly baked product after baking, and from about 4% to about 8% more moisture is retained in the microwaved bakery product compared to a prior art microwaved bakery product after microwaving (claims 1 and 6, steps e and g).  However, Burger discloses providing an internal and external skin as well as a wet crust (moisture added) by steaming, and the crust is set during steaming (C4, L51-52; C6, L14-15; C7, L22-28; C10, L21-37; and C11, L43-45).  Additionally, Burger discloses baking the steamed product in an oven for approximately 1-10 minutes (depending upon temperature, such as 550⁰F) (C7, L22-28; and C11, L28-38), microwaving the product (step g:  C12, L17-41), and producing a product without any loss of texture or flavor (C4, L48-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the moisture retained after baking and microwaving in the method of Burger through routine experimentation to obtain a cooked dough product of desirable texture and flavor (C4, L48-50).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Response to Arguments
Applicant’s arguments filed November 27, 2020 have been fully considered but they are unpersuasive.
The 35 USC 112 rejections above are necessitated by the amendments to the claims.
Applicant argues the experimental range of more percentage of moisture after baking is 4.07%- 8.4%, and that range after microwaving is 3.94%-7.7%. In EXAMPLE 1 Table 2, 5.67% more moisture is retained during baking (5.84%-0.17%) and 7.87% more moisture is retained after microwaving (17.47%-9.60%). In EXAMPLE 2 TABLE 3, 8.4% more moisture is retained during baking (11.4%-3%) and 7.7% more moisture is retained after microwaving (28.60%-20.90%). In EAMPLE 3 TABLE 5, 4.07% more moisture is retained during baking and 3.94% more moisture is retained after microwaving. Steaming step of the present invention adds a similar amount of water as does the prior art steaming, which ranged from about 1% to about 3% (1.13%, 2.2% and 1.66% respectively for the above EXAMPLE 1, 2 and 3).  What’s encompassed by prior art regularly baked product is described in the specification as the control and shown in Examples 1-3. The moisture retention of prior art is compared to those of present invention by the weight loss data in Table 2, 3 and 5 and described in the respective examples 1-3. The applicant is claiming a deep steaming and high heat quick baking method that would result in a higher moisture retention from about 4% to about 8.5% during baking, and from about 4% to about 8% after microwaving, as stated and amended in claim 1 and claim 6 (#2 and #3).
Examiner disagrees.  Tables 2, 3, and 5 of the specification pertain to the weight loss percentages during various stages of production. There is no mention of moisture retention in these tables. While Applicant calculates the moisture retained as presented in the claims from the differences between the weight loss percentages of the st paragraph in the instant specification and the recitation of “According to the embodiments of the present invention, as shown in Figure 1 and Figure 2, the moisture loss during the baking step is compensated by a moisture increase in a steaming step, which decreases the total moisture loss. This results in a total decrease in overall weight loss to 9.6% compared to a total loss of 17.47% of the prior art (Figure 1). The total moisture content is maintained at 36.7% compared to 33.6% of the prior art after microwave cooking (Figure 2)”.  See also Figure 1-weight loss of products using prior art and present invention and Figure 2-moisture content of the end products of prior art and present invention.   Thus, the specification fails to teach the entire ranges of from about 4 to about 8.5% or from about 4% to about 8% more moisture retention after baking or microwaving, respectively, for every type of bakery product.
Applicant is reminded that with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim,
Applicant is also reminded the failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Additionally, as disclosed above, it is unclear what is encompassed by the prior art regularly baked product (claims 1 and 6) and prior art microwaved bakery product (claim 6) (i.e., ingredients, preparation steps, etc.) and how the moisture retention of the prior art regularly baked product and the prior art microwaved bakery product are compared to that of the bakery product and the microwaved bakery product of the claimed invention.  The prior art regularly baked product and the prior art microwaved bakery product have not been sufficiently described in the claims and the phrases have not been defined in the instant specification.  Applicant is reminded that "[T]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc.,
Applicant argues the prior art did not discover that up to 8.5% more moisture could be retained at baking and up to 8% more water could be retained after microwaving in a unique combination of steaming and baking. The prior art did not discover or show any data in moisture retention. In contrast, the present invention discovered the combination of high steam and quick baking resulting in about 4-8.5% more moisture retained after baking and about 4-8% more moisture retained after microwave cooking (claim 1 and 6).  The present invention discovers a unique process that is not found in the prior art. The combination of deep steaming until cooked throughout and the use of high heat and short baking time has not been discovered in prior art, and is discovered in the present invention. This combination is new and non- obvious since there are several combinations in the two sets of steaming and baking steps and one skilled in art will not realize that up to 8.5% more moisture can be retained during baking, and up to 8% more moisture can be retained during microwaving. One skilled in art will not realize because it is the conventional belief that baking will lose moisture and microwaving will loss moisture without exceptions. The applicant found this by accidentally weighing one of its sample after baking. The combination is claimed in claim 1 (#4).
Applicant also argues the Applicant does not claim time and temperature ranges. The applicant claims the percentage of more moisture retained in products. The differences between present invention and prior art is not merely the differences in time and temperature of processes but a discovery of significant moisture retention by the present invention which is not found in prior art. The amount of moisture retention during baking and after microwaving are specific parameters that ensure the present invention working as designed. Merely an adjustment in time and temperature in a range may not necessarily define the moisture retention since the size and shape of the product variation may result in the time and temperature to be outside of the range in order to get the amount of moisture retention.  Burger's has a steaming step but has no discovered significant amount of water can be retained during baking or microwaving. Therefore, Burger's does not invent a specific process that will preserve moisture throughout the processing procedure. Burger's does not provide a product with specific percentage of higher moisture in bread compared to a conventional bakery product. Burger's product is the same as a conventional product. The present invention found a large amount of more water could be retained by accident and arrives at a specific process which is a combination of deep steaming and a quick baking. This combination is non-obvious and new to the prior art because one skilled in art did not know with experience that there is a way that a steaming in combination with a baking can preserve moisture up to 8.5% during baking up to 8% during microwaving. Therefore, the present invention is not just an adjustment in parameters of concentration or temperature but a discovery in several possible combinations of steaming and baking. 
Applicant further argues the prior art does not result in any more moisture retention, as the examiner suggested that "Burger does not expressly disclose 1-10% more moisture added or retained during steaming, during baking or after microwaving." Burger's is not capable of producing such a moisture retained product, and Burger's procedure will not resolve the microwaving hardness issue that the present invention resolve. Burger's does not select the combination of the two steps which is "critical" in the present invention and that is a deep steaming and a high heat quick baking. This combination is non- obvious and only developed by accident and when realizing the need and it is key for moisture retention to resolve a scientific issue. As indicated earlier, this combination resulted in a moisture retention of up to 8.5% during baking and a moisture retention of up to 8% during microwaving. It is not just differences in parameters change but it is a choice in a set of several combinations. For example, a combination of low steam-high baking will not work, a combination of low steam- low baking will not work, and a combination of high steam-high baking will not work either. Burger's does not reveal a product that will retain moisture at baking and at microwaving. The process and product do not define a specific process that will provide a solution to a product retaining high moisture during baking and microwaving. The present invention defines a specific process by stating that it uses a deep steaming and it uses a quick high heat baking, which provides a solution to microwaveable bakery products. A combination of a deep steaming and high heat baking is not revealed in and non-obvious to prior art. The applicant stated this critic finding in specification and well as claims. In paragraph [0021] the applicant stated "Known prior arts using steam assisted baking either do not add sufficient amounts of moisture or add but subsequently remove moisture using conventional baking. The present invention uses deep steaming in combination with a high heat and short time baking as an aid for microwaveable product, whereby moisture is added while a sealed golden brown colored skin is also developed".  The present invention claims a method comprising steaming, baking and microwaving which is not discovered or claimed in the prior art. 
Additionally, Applicant argues the present invention does not claim time or temperature ranges. The present invention claims the percentage of more moisture retained in a product. Instead of time and temperature, moisture retention is claimed. Moisture retention is used since it is independent of size and shape. Time and temperature depend on size and shape of the product and may not be used to define the present invention. Burger's patent uses a conventional process without control moisture retention. Although wetting the skin is used in Burger's process, it does not automatically transfer into moisture retention during baking and microwaving. This is because surface water is readily removed during baking and microwaving. Burger's specifically recited that the product should be baked sufficiently and that a dry product might be obtained. Therefore, Burger's is not capable of producing a product with any percentage of more moisture retention that was discovered in the present invention. The prior art did not manage moisture because all prior arts do not realize that moisture could be retained in a significant amount compared to a prior art conventional method. One skilled in art does not realize that moisture in the amount of up to 8.5% more can be retained during baking and as high as about 8% more water can be retained during microwaving. The prior art is not capable of developing the process of present invention. The present invention was discovered by accident in the incident that a weighing was done in some of the products and found that it was significant when certain combination of steaming and baking is form, moisture could be retained very significantly as mentioned above. This is not merely a change in process parameters but a discovery in a combination of steaming and baking from several potential choices and a discovery in the amount of more moisture that can be retained.  Temperature and time parameters are parameters but not the only parameters that determined the present invention. The percentage of moisture retention compared to a conventional control is the critical parameter of the present invention. This is because time and temperature are depending on the size and shape of the product, but moisture content and the amount of more moisture retentions are independent of size and shape. Temperature and time could change greatly because of the size and shape, but the amount more moisture retention should hold to be true in order for the products to be effective as claimed. Therefore, the major parameters of the present invention are the ability to retention up to 8.5% moisture during baking step and up to 8% more moisture after microwaving step compared to a conventional prior art product. This parameter is non- obvious, not found in prior art, and discovered by the applicant and is described throughout of the present specification. In addition, as mentioned above, the present invention claims a method comprising steaming, baking and microwaving which is not discovered or claimed in the prior art. 
Examiner disagrees.  While Burger does not expressly disclose from about 4% to about 8.5% more moisture is retained in the bakery product or about 4% to about 8% more moisture is retained in the microwaved bakery product, Burger teaches the combination of steaming until the dough is fully cooked throughout and baking at a high heat for a short time as presently claimed.  As disclosed above, Burger discloses providing an internal and external skin as well as a wet crust (moisture added) by steaming, and the crust is set during steaming (C4, L51-52; C6, L14-15; C7, L22-28; C10, L21-37; and C11, L43-45).  Additionally, Burger discloses baking the steamed product in an oven for approximately 1-10 minutes (depending upon temperature, such as 550⁰F) (C7, L22-28; and C11, L28-38), microwaving the product (C12, L17-41), and producing a product without any loss of texture or flavor (C4, L48-50).  Even though Burger discloses baking the product sufficiently in one specific embodiment and baking to form a dry product that has a crunchy mouth-feel and can compete with potato chips, nachos, etc. in a further embodiment (C4, L60-C5, L11; and C12, L49-54), Burger is not limited to these embodiments since the reference also discloses at least partially baking the steamed product (C12, L17-41).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the moisture retained after baking and microwaving in the method of Burger through routine experimentation to obtain a cooked dough product of desirable texture and flavor (C4, L48-50).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Applicant is reminded "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously 
Additionally, Applicant has not shown that the method of Burger is incapable of producing a product with about 4% to about 8.5% more moisture retained in the bakery product and about 4% to about 8% more moisture retained in the microwaved bakery product.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.  Additionally, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").  See also In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles 
Further, applicant has failed to establish the criticality of the claimed ranges. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793